Title: To Thomas Jefferson from Silas Hubbell, 13 April 1801
From: Hubbell, Silas
To: Jefferson, Thomas



Sir
Stratford April 13th 1801

you will be Pleased to Except the Pettion of A Poor Mekanick in Behalf of my Son in Law John Selby Junr. Who on the 20th of Sept. 1795 Did With the Influence of his owners Ellcitly Land 16 Hogsets of Rum and it Was Seased By Mr Smedly the Custom hous officer and he Was Prosicuted By Mr Edwards Destrict Atarny as Well as his owners But by there Influence they Purswaded him to keep out of the Way and they Would git him Cleair But Alas Sir they took good Care of them Selvs and Left him to Suffer two Jugments of A thousand Dolars Each With A Bill of Cost of 424 Dollar 60 Cents Which Sum he is Not Abel to pay the Grand Jury Found A Bill of Inditement Against him and he Was Obliged to quit his Cuntry and Reside in the West Indes for Some time he then Returnd and Was taken Put into gole Lay there one Winter and maide his Escape and Again Resides in the West Indes he has Left A Wife and one Child A Burden on my hands for 5 years and I am A man in Low Surcomstances as to Property they have Become A Large Burden I Now Sir in Behalf of him have Dared to take my Pen and Ask your Excellency this question Wheither you will be Pleased to Pardon the Bill of Inditement Against him that he may Return and be A Citterson once more and Whether the Secatary of treasure Will Pleas to Metigate Some part of the Judgment against him as he is Willing to Contribute his Littill all about 1000 Dolars if this Should Meat your Approbation and the Secatarys I Will Secure to Mr Edwards that Sum untill I Can Inform him that he may Come and pay the Money had I thought Neasarey I Could have got Large Numbers of Gentelmen of the First Carackter to Subscribe in his Behalf and think that he has Sufferd Addiquate to his Crime But as the Law Was then in its Infant State and Attending to you Speach to Both Houses of Congres I thought it Not Neasary But Shall Leave it to your kind Benovalance But if this Should Not Meat your approbation I Should be glad to know wheither any thing Short of the Severity of the Law Can be obtained in his Favour as he  is Constanly Writing me to know Whither any thing Can Dun for him I am your Faithfull Cittercon and Most Obident Humbel Servant

Silas Hubbell

